—Order, Supreme Court, New York County (Robert Lippmann, J.), entered August 18, 2000, which denied respondent’s motion to confirm the report of the Special Referee and granted petitioners’ application to invalidate the designating petition of respondent Rosado and petitioners’ cross motion to disaffirm the Special Referee’s report, unanimously reversed, on the law and the facts, without costs, respondent’s motion to confirm granted, petitioners’ application and cross motion denied and the proceeding dismissed.
*256As the Special Referee found, after a lengthy hearing at which extensive testimony was taken and numerous documents received, respondent presently meets the requirements for residency under Election Law § 1-104 (22). Under the circumstances existing at this point, and contrary to the conclusion of the Supreme Court, our decision of four years ago, Matter of Aran v Mejias (230 AD2d 675), involving the same candidate, is not controlling. Concur — Mazzarelli, J. P., Andrias, Saxe, Buckley and Friedman, JJ.